I agree that there is no law now allowing a divorced wife alimony when the judgment of divorce is rendered against her — even where the judgment is based upon the fact that the parties have lived separate and apart for the period necessary to allow either spouse a divorce (now four years) and where the wife is not at fault. It was so decided in North v. North, 164 La. 293,113 So. 852, in 1927, when the period of separation necessary to entitle either party to a divorce was seven years, according to Act No. 269 of 1916. The statute, of course, had nothing to do with the question of alimony. That was provided for in article 160 of the Civil Code, which allowed the divorced wife alimony when the judgment of divorce was rendered on her complaint and in her favor, but not when the judgment was rendered on the husband's complaint and in his favor. In North v. North, the wife, against whom the judgment of divorce was rendered on the ground of seven *Page 472 
years' separation, claimed alimony because the separation was not caused by any fault or wrong on her part. But this court held that article 160 of the Civil Code, the provisions of which, of course, antedated Act No. 269 of 1916, made no exception in favor of a wife against whom a judgment of divorce was rendered because of seven years' separation, through no fault on her part. The Legislature, at its next session, adopted Act No. 21 of 1928, amending and re-enacting article 160 of the Civil Code, so as to allow the wife alimony where judgment was rendered against her "on the grounds that the married persons have been living separate and apart for a period of seven years or more, and the wife has not been at fault." If the Legislature, in amending and re-enacting article 160 of the Civil Code, had merely referred to the period of separation as the period necessary to entitle either party to a divorce, instead of mentioning the "period of seven years or more," this amendment of article 160 of the Code would have remained in effect when Act No. 31 of 1932 was enacted, repealing Act No. 269 of 1916, and allowing either spouse a divorce after a separation of four years. But the language of the act of 1928 was such as to allow alimony to a wife against whom a judgment of divorce was rendered only whenthe judgment was granted under the provisions of Act No. 269 of1916. Since that act has been repealed, there is no law allowing alimony to a wife against whom a judgment of divorce has been rendered. The language of the amendment of article 160 of the Civil Code, by the act of 1928, does not fit in with — and in fact it cannot be reconciled with — the provisions of Act No. 31 of 1932. We have no authority to re-amend article 160 of the *Page 473 
Civil Code so as to make the amendment of 1928 — which was applicable only to the provisions of Act No. 269 of 1916 — applicable now to the provisions of Act No. 31 of 1932.